Citation Nr: 0209736	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  95-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
veteran's depressive reaction for the period from April 24, 
1992, through December 22, 1998.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972, with nine years of prior active duty.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating action 
that, inter alia, denied the veteran's claim for a rating in 
excess of 50 percent for his service-connected depressive 
reaction and also denied a claim for a total disability 
rating based on individual unemployability (TDIU).  In an 
April 1999 rating action, the RO, in part, increased the 
disability rating for the veteran's depressive reaction to 70 
percent, and granted a TDIU, effective from December 23, 
1998.  

When the case was initially before the Board in February 
2000, it was noted that the decision with regard to the TDIU 
represented a full grant of the benefit sought as to that 
issue.  However, as the April 1999 rating decision granted 
the increased 70 percent rating only from December 23, 1998, 
the Board determined that the issues remaining on appeal were 
the veteran's entitlement to evaluation higher than 50 
percent from April 24, 1992 (the date of the veteran's claim) 
through December 22, 1998, as well as the veteran's 
entitlement to a rating in excess of the 70 percent granted 
from December 23, 1998.  In a February 2000 decision, the 
Board granted a 70 percent disability rating for depressive 
disorder for the period from April 24, 1992 through December 
22, 1998, and granted a 100 percent disability rating, from 
December 23, 1998.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (hereinafter, the Court).  In 
an April 2001 Order, the Court granted a joint motion for 
remand, vacating that part of the February 2000 Board 
decision that denied a rating in excess of 70 percent for 
depressive disorder between April 24, 1992 through December 
22, 1998, and remanding the matter for additional proceedings 
consistent with the joint motion.  Hence, the question of the 
veteran's entitlement to a higher evaluation during the 
above-referenced time period remains the only issue for the 
Board's consideration.

As the Board previously noted, the veteran had asserted 
several claims that have not yet been addressed by the RO-
specifically, claims of entitlement to an earlier effective 
date for a rating in excess of 50 percent, service connection 
for a disease associated with exposure to certain herbicide 
agents, and service connection for hearing loss.  Inasmuch as 
none of these issues is inextricably intertwined with any 
issue currently on appeal (see Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991)), all the issues are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During the period from April 24, 1992 through December 
22, 1998, the veteran's depressive disorder was manifested 
by: sleep impairment; irritability; impaired memory; 
concentration and impulse control, with some periods of 
violent behavior; depression; anxiety; suicidal ideation; 
some neglect of personal appearance and hygiene; and some 
social isolation.  

3.  Pertinent to the period from April 24, 1992 through 
December 22, 1998, the medical opinion evidence is in, at 
least, relative equipoise on the question of whether the 
symptoms and effects of service-connected psychiatric 
disability could be distinguished from the symptoms and 
effects of nonservice-connected disability, and on the 
question of whether, due to the combined effects of such 
disabilities, the veteran was then unable to obtain and 
retain substantially gainful employment.  



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the former criteria for a schedular evaluation of 100 
percent for depressive reaction, from April 24, 1992 through 
December 22, 1998, have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.16(c), 4.130, 4.132, Diagnostic Code 9411 (1996 & 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As noted in the joint motion for remand, the Board notes, at 
the outset, that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).
the VCAA was signed into law during the course of this appeal 
and substantially amended the provisions concerning the 
assistance to be afforded claimants of veterans benefits.  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
changes in the law and implementing regulations.  
Nonetheless, for the reasons explained in more detail below, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim, inasmuch as all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  Furthermore, in view of the Board's favorable 
disposition of the claim, the veteran is not, in any way, 
prejudiced by the Board's consideration of the merits of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

I.  Background

In a May 1972 rating action, the RO granted service 
connection and assigned a 50 percent rating for depressive 
reaction, effective from April 13, 1972.  Since 1972, the 
disability rating assigned for the veteran's service-
connected disorder has varied from 10 percent to 100 percent, 
(pursuant to 38 C.F.R. § 4.29), with a 50 percent disability 
rating in effect from June 1985.

On April 24, 1992, the RO received the veteran's claim for an 
increased rating for his service-connected psychiatric 
disorder.

VA and private medical records submitted in September and 
November 1992 show that the veteran had a long history of 
treatment for psychiatric problems as well as a recent 
history of treatment for head trauma following automobile 
accidents in September 1990 and April 1991.  January and June 
1992 chart entries included in records from outpatient 
psychiatric services at the VA medical center (VAMC) in 
Lebanon, Pennsylvania showed that the veteran's disorder, 
identified as depression or dysthymia, was relatively stable.  
July 1992 chart extracts noted that the veteran suffered a 
seizure disorder and temper outbursts were treated with an 
increase in medication.  In September 1992, the veteran's 
depression was noted to have improved.  

In a July 1992 report, Cathy Redd, Ph.D., reported the 
results of an evaluation to assess the veteran's cognitive 
functioning following treatment for head injuries sustained 
in September 1990 and April 1991.  Following extensive 
testing and assessment, the diagnosis was that of mixed 
organic brain syndrome, mild to moderate range.  Symptoms 
reportedly included easy frustration and anger, poor 
concentration and comprehension and poor memory manifested by 
poor hygiene, impaired function in the home and impaired 
financial management.  In summarizing the test findings, the 
examining psychologist noted that the veteran's general 
domains of executive function deficits continued to be severe 
enough to require him to be supervised most of the time and 
to make it impossible for him to return to work.  

The veteran was afforded a VA examination in November 1992 at 
which time the examiner noted that the veteran had been 
working until he was involved in two motor vehicle accidents 
and had last worked in October 1990.  The examiner noted the 
veteran's report that he had developed seizures after his 
first accident and that he developed memory and cognitive 
problems following the second accident.  The veteran reported 
that his depression, irritability and difficulty sleeping had 
all become worse since the accident.  On mental status 
examination, the veteran was alert, pleasant and cooperative, 
and oriented to the correct date and day of the week.  He was 
reportedly able to recall items from immediate and long-term 
memory, and his mood and affect were noted to be mildly 
depressed.  The examiner noted suicidal feelings, and 
commented that the veteran's insight appeared to be fair and 
his judgment was generally poor.  While it appeared that the 
veteran was able to handle his funds, impulsivity was an 
issue.  The diagnoses included chronic depression, 
superimposed organic personality and mood syndrome and a 
history of head trauma.  

The veteran presented to a January 1994 VA examination with 
complaints that his depression had been worse for the last 
six months since he was informed that he had irreversible 
calcifications on his brain stem and a neurologic disease of 
unknown origin.  The examiner noted the veteran's relatively 
recent history of injuries in motor vehicle accidents and his 
self-report that he had suffered a severe depression 
following the first accident but had been "nearly ready" to 
return to work when the second accident occurred.  Following 
that accident, the veteran's mental functioning declined and 
he had not worked since that time.  The examiner noted that 
this examination was specifically concentrated on the 
veteran's depression reaction symptoms.  

The veteran reported that he was not interested in doing 
anything and that his wife gave him medications to deal with 
his impulsive spells involving shouting, screaming, yelling 
and throwing things.  The veteran described his concentration 
as "okay" for short periods of time.  For instance, he was 
unable to follow a one-hour television show or two-hour 
movie.  The veteran also reported mood swings, a negative 
expectation for the future and very little hope.

On mental status examination, the veteran was alert, 
pleasant, cooperative and calm during the examination.  He 
was oriented to the correct date and day, his memory was 
impaired and his interpretation of proverbs was concrete.  
The examiner described the veteran's mood and affect as 
depressed and his mental content was notable for periodic 
suicidal thinking.  The veteran denied any homicidal or 
assaultive thinking and any psychotic phenomenon.  His 
insight was described as adequate, but his mood swings and 
impulsiveness limited his judgment.  The assessment was that 
of organic brain syndrome related to head trauma and a 
probable progressive neurologic disorder.  The examiner 
further noted that the veteran's major depression was not 
responding well to treatment and appeared to have worsened as 
a result of his current medical problems and limitations.  
The examiner noted that the veteran required a payee due to 
his lack of consistent judgment and his difficulty with 
execution of tasks.  

In a September 1994 decision, the RO proposed to rate the 
veteran as incompetent for the purpose of payment of VA 
benefits.  In November 1994, the veteran waived due process 
and requested that his wife be appointed to handle his VA 
funds.  In a December 1994 RO decision, the veteran was 
declared incompetent for VA benefits purposes.  

In a September 1995 statement submitted on a VA Form 9, the 
veteran's wife reported that his depression had made it 
impossible for him to hold a job or to be left home alone.  
She reported that the veteran's depression was manifest by 
inability to control his temper, severe mood swings and a 
tendency towards violence.  She stated that these problems 
were getting worse and caused him to be unable to get a job.  

In a September 1995, Dr. Redd submitted a letter in support 
of the veteran's "eligibility for unemployability related to 
his increased depression."  Dr. Redd noted that the degree 
of depression reported on the January 1994 VA examination 
could be characterized as moderate.  Although that 
characterization may not be significantly different from 
depression found at earlier dates before the fall of 1990, by 
January 1994 a "great deal more active management" was 
required to control aggressive outbursts and deep depression.  
At the time of the VA examination, Dr. Redd noted that the 
veteran was "under good control.  He was not particularly 
irritated by the events around him."  Dr. Redd further noted 
that, prior to the fall of 1990, the veteran had been easily 
managed on a medication regimen.  Since that time, however, 
in spite of a high dose regimen and round the clock 
supervision, the veteran frequently displayed severe 
outbursts of verbal aggressiveness based on a chronic sense 
of hopelessness and unfairness as well as extreme anger and 
resentment.  The psychologist reported that the veteran's 
service-connected psychiatric disability was generally stable 
until the first motor vehicle accident in 1990.  She further 
noted that the pattern of disturbance, when extreme, was the 
same as the pattern the veteran displayed when he was in 
service, and that the severe periods have generally been 
avoided now that he is on a high dose plan of medications.  
She stated that, without medications, the veteran would 
experience frequent and dangerously severe depression 
episodes.  Even with the current medications, the veteran was 
noted to have two to three outbursts per week.  Dr. Redd 
further commented that the symptoms of the veteran's service-
connected disability had become substantially more severe in 
the past five years.  Regarding his employment, Dr. Redd 
stated that the veteran's employment course has been troubled 
even prior to the accidents and he would generally change 
jobs after one year.  His current verbal and physical 
outbursts were frequent and extreme enough for him to be 
unemployable.  Dr. Redd further noted that without 
supervision, minor irritations lead to out of control verbal 
abuse and occasional physical expressions of anger. 

The report of a May 1996 VA examination of diseases or 
injuries of the brain noted that the veteran had a premorbid 
history of depression for many years, was involved in two 
motor vehicle accidents without loss of consciousness and was 
diagnosed as having a post-traumatic organic brain syndrome.  
The examiner further noted a recent diagnosis of amyotrophic 
lateral sclerosis (ALS).  This examiner found the diagnosis 
of ALS unlikely, but felt the veteran had a slowly 
progressive degenerative disease, probably a slow form of 
multiple system degeneration.  The examiner did not know 
whether the veteran's psychiatric disease was related to this 
degenerative disease.  

The report of a May 1996 VA psychiatric examination included 
the veteran's report that his mental condition was adversely 
affected by his unemployability.  He reported an appreciable 
worsening in his mood, his frustration tolerance, with 
episodes of irritability and temper outbursts as well as a 
pervasive feeling of self-depreciation.  The veteran related 
the worsening in his mood to a 1994 diagnosis of ALS.  The 
examiner reviewed the veteran's "quite lengthy" medical 
record and noted a history of depression found while on 
active duty in the Navy, organic brain syndrome which began 
as a result of head injuries in 1990 and 1991, and seizure 
disorder since the accidents.  The veteran described concern 
over impairment in memory, attention span and loss of temper, 
with additional concerns over worsening depression, mood 
swings, insomnia and fluctuation in appetite and weight.  

On mental status examination, the veteran appeared alert, 
cooperative, logical, and coherent with normal speech.  His 
appetite was noted to be poor, and insomnia was reportedly 
present.  Mood was moderately depressed and the veteran 
described mood swings at times, mostly with irritability, 
anger, and temper but no suicidality or homicidality.  There 
was no evidence of psychosis.  Judgment and insight seemed 
fair, and it was reported that the veteran was genuinely 
perturbed by his severe physical and mental limitations.  The 
diagnostic impression included organic brain syndrome 
associated with head trauma secondary to two auto accidents, 
1990-1991, and also possibly associated with a progressive 
neurologic disorder such as ALS.  In addition the examiner 
commented that the veteran's major depression, of chronic 
longstanding duration, remained and was seen as moderate to 
severe in degree. 

The report of a March 1997 VA mental disorders examination 
noted that the veteran had been unemployed since 1990 
secondary to what appeared to be an uncontrolled seizure 
disorder followed by ALS which had prevented him from 
working.  The examiner also reviewed the history of the 
veteran's in-service psychiatric complaints and noted the 
veteran's reports of symptoms during that time.  With regard 
to current symptoms, the veteran reported that he was easily 
aggravated, that his general mood was angry, that he felt 
intermittently depressed, and that he was having significant 
trouble with concentration and energy levels.  It was 
reported that he slept 15 hours a day, that he felt 
worthless, that he had significant anxiety, and that he had 
difficulty tending to the activities of daily living due to 
physical constraints and the resultant effect on his 
depressive symptoms.  On mental status examination, it was 
noted that the veteran was well oriented and well groomed.  
He displayed appropriate eye contact, and his speech was 
noted to be dysarthric but of normal rate, rhythm, and 
volume.  The veteran denied any active suicidal or homicidal 
thoughts, he denied hallucinations, and there was no evidence 
of delusions.  The veteran had some trouble with five-minute 
recall, missing one of the three items.  The diagnoses 
included history of major depressive disorder, recurrent, 
secondary to general medical condition, with severe 
psychosocial stressors, and a Global Assessment of 
Functioning (GAF) score of 50-60 was assigned.  The treating 
physician also reported that the veteran had a history of 
recurrent major depressive disorder that predated his seizure 
history and ALS.  He indicated that since the onset of the 
seizures and ALS, the veteran developed some worsening of his 
general symptoms and some cognitive difficulties that seemed 
to be related to those problems.  He also noted that the 
veteran's depression did not seem to be improving and that it 
had been significantly severe to warrant aggressive 
pharmacologic treatment.  Finally, the physician indicated 
that it was impossible to provide a separate GAF score for 
the veteran's depression and cognitive changes because it was 
"almost impossible" to confirm the veteran's dysfunction 
between those two diagnoses. 

Additional VA treatment records associated with the claims 
folder in January 1999 detailed treatment at outpatient 
psychiatry services from January 1995 through January 1999 
for problems with depression, adjustment disorder, dysthymia, 
ALS, and major depressive disorder (MDD) due to ALS.  A 
January 1995 note indicated that the veteran had been 
diagnosed with ALS and "[wa]s not particularly depressed."  
A February 1995 chart entry noted that the veteran's 
depression was "relatively stable" on present medication.  
In March 1996, it was noted that the veteran's physical 
health continued to deteriorate, but his mental status 
remained "about the same."  In February 1997, the veteran 
was described as "doing well."  A July 1997 note indicated 
that the veteran was doing well after an increase in Ativan 
and that he now slept well, had an euthymic mood, and was not 
irritable or anxious.  An April 1998 record noted the 
veteran's wife's report that the veteran had been 
increasingly angry and irritable since being placed on Luvox.  
He was advised to take an extra dose of Ativan when becoming 
irritable.  Upon further evaluation approximately one week 
later, the veteran reported he was "doing ok" and sleeping 
well with medication.  He denied suicidal and homicidal 
ideation and hallucinations.  He was alert and his mood was 
described as neutral; speech, regular and memory, poor.  
Judgment and insight were described as fair.   

In a December 1998 letter, the Chief of the Psychiatry 
Outpatient Clinic who treated the veteran at the VAMC in 
Lebanon, Pennsylvania indicated that it was his impression 
that the veteran was severely impaired secondary to ALS and 
co-morbid condition with Dysthymia.  That psychiatrist went 
on to state that the veteran had poor impulse control and got 
aroused easily; that he now had poor stress tolerance; and 
that he had been unable to maintain gainful employment for 
the past several years.

In a January 1999 questionnaire-type report, the same VA 
physician indicated that the veteran had occupational and 
social impairment with deficiencies in work (in that he could 
not work for the past 7 years), family relationships 
(described as poor with three marriages), judgment (noted to 
be poor), thinking (described as illogical), and mood 
(irritable and dysphoric).  The report went on to specify 
that the above noted deficiencies were due to such symptoms 
as suicidal ideation (with a history of suicide attempts in 
the past), speech that was intermittently illogical, obscure 
or irrelevant, near continuous depression affecting the 
ability to function independently, and impaired impulse 
control.  Furthermore, the physician noted that the veteran 
neglected his personal appearance and hygiene, that he had 
difficulty in adapting to stressful circumstances, and that 
he was unable to establish and maintain effective 
relationships.

In an April 2002 Informal Brief, the veteran's representative 
argued that the veteran was entitled to a 100 percent rating 
for his service-connected psychiatric disorder from April 
1992.  The representative asserted that there is evidence of 
record, specifically the December 1998 VA medical opinion and 
January 1999 report, to support the contention that the 
veteran was totally disabled prior to December 1998 and thus 
entitled to a 100 percent rating from the date of claim for 
increase.   

Analysis

The veteran has contended that, for the period April 24, 1992 
through December 22, 1998, his service-connected psychiatric 
disorder was of such severity that a 100 percent rating is 
warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The adjudicator attempts to determine the extent 
to which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2001).  Where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The history of a disability must be considered in determining 
the appropriate evaluation to be assigned.  38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125 (2001)).  The new criteria for 
evaluating psychiatric disabilities were codified at the 
newly designated 38 C.F.R. § 4.130.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

As the RO has considered the claim under the former and 
revised criteria in its April 1999 rating action, a copy of 
which was provided to the veteran along with the April 1999 
Supplemental Statement of the Case (SSOC), there is no 
prejudice to the veteran in the Board doing likewise, and 
applying the more favorable result.  Thus, the Board will 
proceed to analyze the veteran's claim for increase under 
both sets of criteria to determine if one is more favorable 
to him.  See VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  Id. 

Under the rating criteria in effect prior to November 7, 1996 
(and at the time of the September 1994 rating decision 
culminating in the instant appeal), a 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1994).

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Court has held that such 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1994), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  In the present case, the 
veteran's service-connected depressive reaction, which the 
Board evaluated as 70 percent disabling from April 24, 1992, 
is his only compensable service-connected disability.

Under the revised criteria, a 70 percent evaluation is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1994).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2001).  

Considering the evidence of record in light of the above 
legal criteria, and with resolution of all reasonable doubt 
in the veteran's favor (see 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990)), the Board finds 
that the former criteria for a 100 percent rating for the 
veteran's service-connected psychiatric disability, for the 
period from April 24, 1992, through December 22, 1998, are 
met.

The Board must point out, initially, that in its February 24, 
2000 decision, the Board granted a 100 percent disability 
rating for the veteran's service-connected depressive 
disorder from December 23, 1998.  The rationale for that 
determination was two-fold:  1) that VA examination of that 
date clearly established that the symptoms and effects of the 
veteran's service-connected and nonservice-connected 
disabilities could not medically be distinguished; and 2) 
that VA examination of that date clearly established that the 
veteran's was then unemployable.

In now considering whether the record presents a basis for 
assignment of the 100 percent evaluation during an earlier 
period, the Board notes that, for the period from April 24, 
1992 through December 22, 1998, the veteran's service-
connected depressive reaction was manifested by: sleep 
impairment; irritability; impaired memory, concentration and 
impulse control, with some periods of violent behavior; 
depression; anxiety; some neglect of personal appearance and 
hygiene; and some social isolation.  These symptoms are 
suggestive of the level of impairment contemplated in no more 
than the 70 percent schedular evaluation under either the 
former or revised criteria:  severe impairment of social and 
industrial adaptability, under the former criteria, or, under 
the criteria in effect since November 7, 1996, occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood.  

However, a careful review of the claims file also discloses 
that, pertinent to the period from April 24, 1992 through 
December 22, 1998, the medical opinion evidence is in, at 
least, relative equipoise on the question of whether the 
symptoms and effects of service-connected psychiatric 
disability could be distinguished from the symptoms and 
effects of nonservice-connected disability (cognitive, and 
possibly, neurological disability(is)), and on the question 
of whether the veteran was, during that time frame, rendered 
total unable to obtain and retain substantially gainful 
employment.  

As noted above, the medical evidence reflects a long history 
of treatment for psychiatric problems, as well as more recent 
treatment for head trauma occurring in connection with two 
motor vehicle accidents in the early 1990's, and assessments 
of cognitive dysfunction (diagnosed as organic brain 
dysfunction).  Possible ALS, or other degenerative 
neurological disease, also has been diagnosed.  The 
introduction of the additional disorders clearly has 
complicated the veteran's psychiatric picture.  However, the 
extent of the relationship, if any, between the veteran's 
service-connected psychiatric impairment and either or both 
of the additional disorders, or whether it possible to 
distinguish the level of impairment attributable to each, has 
not clearly been resolved.  Pertinent to the period under 
consideration, a January 1992 VA examiner noted that the 
veteran's mental functioning had declined following the 
second accident, and that his major depression was not then 
responding well to treatment and appeared to have worsened as 
a result of his current medical problems and limitations.  In 
a September 1995 letter, the veteran's treating psychologist, 
Dr. Redd, noted that the veteran's depression had increased 
since the car accidents.  A May 1996 VA examiner commented 
that the veteran's major depression, of chronic longstanding 
duration, remained and was seen as moderate to severe in 
degree; however, he then went on to state, flatly, that he 
didn't know whether the veteran's psychiatric disease was 
related to his degenerative disease.  A March 1997 
psychiatrist indicated that a separate GAF score for the 
veteran's depression and cognitive changes could not be 
provides because it was "almost impossible" to confirm the 
veteran's dysfunction between those two diagnoses.  

To the extent that medical evidence of record suggests that, 
during the period in question, the veteran's psychiatric 
disability was worsened by later developing cognitive and/or 
neurological nonservice-connected disability, such would not 
automatically provide a basis for an increased rating for 
service-connected psychiatric disability.  However, the 
evidence addressed above (particularly, the opinion of the 
March 1997 VA examiner) also suggests that, during the period 
in question, the symptoms and effects of the veteran's 
service-connected psychiatric disorder and nonservice-
connected cognitive disorder (and, possibly, also the 
neurological disorder) could not medically be distinguished; 
under such circumstances, the benefit of the doubt doctrine 
requires that all such symptoms and effects be attributed to 
the veteran's service-connected psychiatric disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

The medical evidence pertinent to the April 24, 1992 through 
December 22, 1998 period also seems to suggest that the 
veteran was then unemployable due to the combined effects of 
his psychiatric, and cognitive, (as well as, possibly, his 
neurological) disbilities.  Few of the examiners during this 
period of time provided an opinion specifically addressing 
the veteran's ability to engage in substantially gainful 
employment.  For example, while the January 1994 examiner 
noted that the veteran's mental functioning had declined 
since the accident, and he had not worked since that time, he 
did not specifically indicate whether the veteran was, in 
fact, unemployable.  However, in her September 1995 letter, 
Dr. Redd unequivocally indicated that her letter was in 
support of the veteran's "eligibility for unemployability 
related to his increased depression."  Additionally, in his 
December 1998 letter, the Chief of the Psychiatry Outpatient 
Clinic of the Lebanon VAMC, indicated that, due to the 
veteran's severe impairment secondary to ALS and co-morbid 
condition with Dysthymia, the veteran had been unable to 
maintain gainful employment for the past several years; in a 
January supplemental report, the same physician indicated 
that the veteran's occupational and social impairment with 
deficiencies in work (a pertinent consideration in rating the 
veteran's psychiatric disability), as evidenced by an 
inability to work for the past 7 years (thus dating the 
veteran's unemployability back to approximately 1992).  

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  See also, Gilbert, 1 Vet. App. at 55-
57.  

For the reasons discussed above, the Board finds that, 
pertinent to the period from April 24, 1992 through December 
22, 1998, the medical opinion evidence is in, at least, 
relative equipoise on the question of whether the symptoms 
and effects of service-connected psychiatric disability could 
be distinguished from the symptoms and effects of nonservice-
connected disability, and on the question of whether, due to 
the combined effects of all such disability, the veteran was 
then rendered unable to obtain and retain substantially 
gainful employment.  Giving the veteran the benefit of the 
doubt on each question, the Board finds that the veteran's 
service-connected depressive reaction resulted in 
demonstrable inability to maintain employment from April 24, 
1992, through December 22, 1998, and that the assignment of a 
100 percent rating, for this period, is in order.  See 
Johnson, 7 Vet. App. at 97; 38 C.F.R. § 4.16(c) (1994). 


ORDER

A 100 percent evaluation for the veteran's depressive 
reaction, for the period April 24, 1992, through December 22, 
1998, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

